FILED
                             NOT FOR PUBLICATION                            JUN 17 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ISSAM MANSOUR,                                   No. 09-16778

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00037-DGC

  v.
                                                 MEMORANDUM *
CAL-WESTERN RECONVEYANCE
CORP.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Issam Mansour appeals from the district court’s judgment dismissing his

action concerning foreclosure proceedings initiated by defendants. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Mansour’s
request for oral argument is denied.
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6), Seinfeld v. Bartz, 322 F.3d 693, 696 (9th Cir.

2003), and we review for an abuse of discretion a denial of a motion to alter or

amend a judgment, Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5

F.3d 1255, 1262 (9th Cir. 1993).

      We affirm for the reasons stated in the district court’s orders entered on

April 21, 2009, and July 15, 2009.

      AFFIRMED.




                                          2                                    09-16778